Dismissed and Memorandum Opinion filed June 9, 2022.




                                            In The

                           Fourteenth Court of Appeals

                                   NO. 14-22-00304-CV

                        MARSHALL S.W. BROWN, Appellant
                                               V.

           MONEY ON DELIVERY, A TEXAS PARTNERSHIP, Appellee

                      On Appeal from the 353rd District Court
                               Travis County, Texas
                      Trial Court Cause No. D-1-GN-21-000490

                              MEMORANDUM OPINION

       This is an appeal from an order signed February 15, 2022.1 The notice of
appeal was filed March 15, 2022. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
       1
          The Supreme Court of Texas ordered the Court of Appeals for the Third District of
Texas to transfer this appeal (No. 03-22-00136-CV) to this court. Misc. Docket No. 22-9025
(Tex. Mar. 29, 2022); see Tex. Gov't Code Ann. §§ 73.001, .002. Because of the transfer, we
decide the case in accordance with the precedent of the transferor court under principles of stare
decisis if our decision otherwise would have been inconsistent with the transferor court's
precedent. See Tex. R. App. 41.3.
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207 (appellate fees and costs).

      On May 17, 2022, this court ordered appellant to pay the appellate filing fee
on or before May 27, 2022 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         2